Upon a reconsideration, we conclude that we erred in correcting the decree of the trial court as to the period that the appellant's claim should bear interest. The bank being a national one, the receivership and the claims are controlled by the federal statute and rule and the appellant's claim drew interest up to the appointment of the receiver. 7 C.J. p. 849, § 847; White v. Knox, Comptroller, 111 U.S. 784, 4 S.Ct. 686,28 L.Ed. 603. As to the rate of interest allowed, 8 per cent. instead of 4 1/4 per cent., the appellee receiver cannot and does not now complain as there was no appeal or cross-assignment of error by him.
Rehearing granted, judgment modified, and case affirmed unconditionally and appellant taxed with all the cost of the appeal.